DETAILED ACTION
This Office action removes the finality of the January 21, 2021 Office action due to a new ground of rejection. However, this action is a final rejection as the IDS submitted March 10, 2021(after the final rejection) presented new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/132,719, filed on April 19, 2016.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,733,615 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,11,12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent publication JP2007-279165 to Masahiro, supplied as part of the March 10, 2021 IDS (hereinafter “Masahiro”).
	Masahiro discloses an image forming apparatus (title) comprising a sheet transport path configured to transport a sheet on which an image has been recorded, the transport path including a first guide surface (95) and a second guide surface (96) opposed to the first guide surface; an image reading unit (92) disposed on the same side as the first guide surface of the sheet transport path (Fig 2), the image reading unit including a light-emitting part (91); and a cylindrical rotary element (94) on the same side as the second guide surface (Fig 2), the rotary element rotatably disposed with a gap between the cylindrical rotary element and the first guide 
	In regard to claim 3, detector 92 detects a test image and is shown opposite to an area of the cylindrical rotary element. In regard to claim 4, color sensors (detector 92) detect a test image and the sensors are disposed opposite to the rotary element 94 in figures 2 and 4. In regard to claim 11, figure 4 shows multiple coaxial rotary elements. Each of these rotating elements is shown in a different opening, as claimed in claim 12. Figure 4 shows openings for multiple color sensors which are spaced from one another across the sheet (each aligned with a rotary element) and figure 5 shows the patterns to be detected by each sensor. As the sensors use light to read the images, they are each considered a photosensor and an image reading unit. As claim 13 does not differentiate structurally between a photosensor and an image reading unit, the current claim 13 is seen as anticipated by the reference. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro in view of US Pre-Grant Publication 2012/0099873 to Ninomiya et al. (hereinafter “Ninomiya”).
	Masahiro discloses applicant’s basic inventive concept, an image forming apparatus comprising a sheet transport path including a first guide surface, a second guide surface, an image reading unit and a cylindrical rotary element, substantially as claimed with the exception of a the cylindrical rotary element having a surface color that is selected in accordance with the predetermined trigger image. Paragraphs 91 and 92 of Ninomiya teach the use of a reference roller 226 with white reference surfaces 232 and color reference surfaces 234. The reference roller is positioned across from an image reading unit and the reference surface that is rotated to position across from the image reading unit is changed depending on the image that is to be sensed at a given time. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Ninomiya to modify the image forming apparatus of Masahiro by selecting a surface color of the rotary element in accordance with a predetermined trigger image to improve the reading of the image by the image reading unit. 
	In regard to claim 6, paragraphs 107 and 115 of Ninomiya teach the removability of image forming components. In regard to claim 7, Ninomiya shows a cooling unit 110 which is located upstream from sensing unit 200. In regard to claim 8, paragraphs 61 and 62 describe the cooling unit as including a heat dissipation unit 122, an endless belt 116 and an air blower 128. In regard to claims 9 and 10, Ninomiya shows a correcting device 140 that serves to unbend the recording medium. This is shown downstream of the cooling unit, but the placement of the correcting device relative to the other components is seen as a matter of obvious design choice for an ordinary practitioner in the art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 10, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993